Citation Nr: 1719960	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for major depressive disorder (MDD), claimed as secondary to service-connected lumbar spine disability. 

5.  Entitlement to service connection for obstructive sleep apnea 
(OSA), claimed as secondary to service-connected residuals of nasal fracture. 

6.  Entitlement to a rating in excess of 40 percent for residuals of L4-5 herniation with stenosis and laminectomy (lumbar spine disability). 

7.  Entitlement to a compensable rating for residuals of nasal fracture.

8.  Entitlement to an extraschedular rating for lumbar spine disability, to include consideration of the collective impact of multiple service-connected disabilities.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, May 2014, and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In the February 2009 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea, as well as higher ratings for lumbar spine and residuals of nasal fracture disabilities.  In the May 2014 rating decision, the RO granted the Veteran's petition to reopen a claim for service connection for bilateral hearing loss, and denied the claim on its merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In the April 2015 rating decision, the RO denied the Veteran's claim for entitlement to service connection for tinnitus and depression and anxiety.  The latter claim has been recharacterized in light of the Board's grant of service connection for a particular diagnosed psychiatric disorder, i.e., MDD.  The Veteran timely appealed all rating decisions.  Although the claim for service connection for MDD was not certified to the Board, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  As the Board is granting this claim in full, there is no prejudice to the Veteran in proceeding with a decision on the claim.

The Board additionally notes that the RO denied the Veteran's claim for a compensable rating for left arm stab wound, as well as his petition to reopen a claim for service connection for a stomach condition.  The Veteran filed a notice of disagreement; however, following the issuance of the March 2017 statement of the case, the Veteran did not file a substantive appeal as to these issues.  As such, these issues are not before the Board.  

The issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, as discussed in the remand section, below, the issue of a TDIU has been raised, as now reflected on the title page. 

The criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately.  See 38 C.F.R. § 4.71a (2015), Diagnostic Codes (DCs) 5235-5243, Note (1).  In this regard, the Board notes that an April 2010 VA treatment record noted the Veteran had neck pain and left cervical radiculopathy.  A January 2012 electromyography study revealed no evidence of radiculopathy or neuropathy.  An April 2013 VA treatment record reflects the Veteran complained of radiculopathy of the right leg.  In a December 2016 VA treatment record, the Veteran reported back pain with pain radiating to his left groin, left shoulder, head, and bilateral hands.  As it is unclear whether the Veteran currently suffers from radiculopathy in the upper and lower extremities related to the Veteran's service-connected lumbar spine disability, and this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), this issue is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).

As a final preliminary matter, the Board notes that in July 2016 and March 2017, the Veteran, through his attorney, submitted new medical evidence to include medical opinions-with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).  As the issues of entitlement to service connection for bilateral hearing loss, TDIU, and extraschedular consideration for lumbar spine disability are being remanded, the AOJ will have an opportunity to review the new evidence at it relates to these claims on remand.  See 38 C.F.R. § 20.1304.  

The Veteran's petition to reopen a claim for bilateral hearing loss and the issues of service connection for tinnitus, MDD, OSA, and entitlement to a rating in excess of 40 percent for lumbar spine disability and a compensable rating for residuals of nasal fracture are addressed in the decision below.  The issues of service connection for bilateral hearing loss, TDIU, and extraschedular rating for lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 1974 rating decision, the RO denied entitlement to service connection for bilateral hearing.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the August 1974 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3. The Veteran has tinnitus that is attributable to his active military service.

4. MDD is caused by service-connected lumbar spine disability.

5.  OSA is caused by service-connected residuals of nasal fracture and now-service connected MDD.

6.  Symptoms of the Veteran's lumbar spine manifested thoracolumbar spine flexion of 30 degrees or less; there has been no unfavorable ankylosis of the entire thoracolumbar spine or evidence of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during any 12-month period.

7.  Symptoms of the Veteran's residuals of nasal fracture did not more nearly approximate a 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The August 1974 decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the August 1974 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral hearing loss have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for MDD are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for OSA are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

6. The criteria for a rating in excess of 40 percent for lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237-5243 (2016).

7.  The criteria for a compensable rating for residuals of nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6502 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2008, August 2008, February 2014, and February 2015, the Veteran was sent letters that fully addressed all notice elements and was issued prior to the initial RO decisions in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records, adequate VA examination reports, and private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, his statements in support of the claims are of record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

A.  Petition to reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
By way of background, the Veteran's initial claim for service connection for bilateral hearing loss was previously denied in an August 1974 rating decision on the basis that the Veteran did not have a hearing loss disability.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period.  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim of service connection for bilateral hearing loss in August 2013.  In May 2014, the RO reopened the Veteran's application to reopen his claim for entitlement to service connection for bilateral hearing, but denied the claim on its merits on the basis of no nexus between the Veteran's hearing loss and service. 

The evidence received since the August 1974 rating decision includes 2014 and 2015 VA treatment records that reflect the Veteran has left ear hearing loss.  In addition to the Veteran's contention that his hearing loss was caused by exposure to loud noises and explosions, the Veteran also contends his hearing loss was caused or aggravated by his service-connected residuals of nasal fracture.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss, reopening of the claim is warranted.



B.  Service Connection

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310 (a).

i. Tinnitus

June 2013 and January 2014 VA treatment records confirm a diagnosis of tinnitus.  Thus, the first element of service connection is satisfied. 

In addition, the Veteran's statements that he experienced significant noise exposure during service are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form lists the Veteran's military occupational specialty as Marine Anti-tank Assaultman.  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure.

Finally, regarding the medical nexus, the Veteran has offered competent and credible testimony that he experienced tinnitus in and since service, and there is no probative evidence to the contrary.  Here, the Veteran competently and credibly asserted tinnitus since service when he worked with powered machines and jets.  Although he wore hearing protection, the Veteran asserts experienced intermittent tinnitus since service.  

The Veteran is competent to both observe the presence of tinnitus and relate his current tinnitus to acoustic trauma from his active service, and the Board finds his assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board, therefore, concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

ii.  Major depressive disorder

The Veteran asserted that his MDD was related to his service and now claims that it was caused by his service-connected disabilities.

The Veteran's December 1969 entrance examination reflects a normal psychiatric system.  In a May 1972 service treatment record, the Veteran reported feeling depressed and nervous.  The November 1972 separation examination was normal.

The Veteran's military personnel records reflect that the Veteran's assignment from 1970 to 1973 included South and North Carolina, New Jersey, California, and Missouri. 

The Veteran's April 2016 VA treatment records reflect diagnosis of major depressive disorder.

In a June 2016 VA treatment record, the Veteran reported that there was an explosion in 1970 during training when a rifle-like canon blew out, which resulted in fire all over the place, and he was "blown-up" and observed people running around.  He also reported that he was stabbed by a fellow soldier in 1972.  He reported that he was on the U.S.S. Tripoli off the coast of Vietnam in 1972, but that he was not given credit for this. 

In a June 2016 private opinion, after detailing the Veteran's medical history and interview of the Veteran, the clinician opined that the Veteran's MDD is more likely than not caused by his service-connected lumbar spine disability and preventing him from substantially gainful employment.  As rationale, the clinician explained that there is a body of literature detailing the connection between medical issues, such as the Veteran's psychiatric disorder and physical problems.  She explained that individuals with medical issues and MDD become disabled due to the holistic effect of medical and psychiatric disturbances, just as the Veteran's service connected lumbar spine disability and secondary MDD. 

Here, the June 2016 private opinion is the only medical opinion on the question of nexus.  Such opinion was based on examination of the Veteran, consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, there is no contrary medical opinion in the record.

The Board, therefore, concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for MDD is warranted.

iii. Obstructive sleep apnea

The Veteran asserts that his OSA is caused by his service-connected residuals of nasal fracture.  

2005 to 2010 VA treatment records reflect diagnosis of OSA and he was prescribed a continuous positive airway pressure (CPAP) machine.

An August 2008 VA examination report reflects the Veteran was diagnosed with sleep apnea in 1999 based on a sleep study.

In a July 2016 sleep apnea disability benefits questionnaire, after detailing the Veteran's medical history and interview of the Veteran, the private clinician opined that the Veteran's OSA is more likely than not caused by and/or aggravated by his service-connected residuals of nasal fracture and MDD.  As rationale, the clinician cited medical articles and explained that it has been proven that nasal obstructions can cause sleep disordered breathing, which result in OSA.  She also cited to a medical article and explained that research has shown that psychiatric disorders are commonly associated with OSA and that a recent study reflects that individuals with depression have a higher prevalence of sleep apnea diagnosis.  

Here, the July 2016 private opinion is the only medical opinion on the question of nexus.  Such opinion was based on examination of the Veteran, consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, there is no contrary medical opinion in the record.

The Board, therefore, concludes that, resolving any reasonable doubt in the Veteran's favor, service connection for OSA is warranted.

C.  Increased ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

i.  Lumbar spine disability

The Veteran's lumbar spine disability is rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Under Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran filed his claim for an increased rating for his lumbar spine disability in  April 2008.
 
An August 2008 VA examination report reflects the Veteran reported having back pain every day that radiates to both lower extremities.  No bladder, bowel incontinence, or erect erectile dysfunction was reported.  The examiner noted that the Veteran wears a brace.  
The examiner provided diagnosis of degenerative disk disease status post two surgical procedures and intervertebral disk syndrome with bilateral lower extremity radiculopathy including atrophy.  

Physical examination revealed no spasm or tenderness.  He had a slight right thoracic scoliosis.  Forward flection was 0 to 58 degrees with no diminution in range of motion following repetitive testing.  There were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  He had marked atrophy left lower extremity versus right and decreased sensation bilateral lateral and anterior calves and bilateral lateral and dorsal feet right more so than the left.  The Veteran had a normal gait.   

His functional impairment was described as an inability to stand for more than 30 minutes, inability to do yard work, inability to lift more than 30 pounds, inability to bend or kneel, and inability to walk more than four blocks.  The Veteran indicated that he was unable to pass the physical requirements for advancement to actual enforcement officer and that he experiences flares every two weeks during which he had to avoid weight-bearing overnight.  

A February 2009 VA treatment record reflects the Veteran was issued an ortho-grip cane.  He was stable with this device after instruction and reported less stress on his painful right lower extremity.  

A July 2009 VA treatment record reflects the Veteran complained of back pain and right leg pain and weakness.  He indicated that he lost his balance due to his back pain and fell on his left shoulder.

An April 2010 VA treatment record noted complaints of neck pain and provided diagnosis of left cervical radiculopathy/myelopathy.  It noted that the Veteran's left leg radiculopathy-posterolateral pain to plantar foot; no improvement after first significant improvement after second back surgery in 1996.  He reported pain and numbness returned in same distribution.  He felt better in a supine position, sitting than standing or walking.  He denied bladder/bowel dysfunction.

A January 2012 VA treatment record noted an Electromyography (EMG) study revealed no evidence of neuropathy or radiculopathy.

A September 2012 VA treatment record noted moderate and severe chronic low back pain with paresthesia. 

An April 2013 VA treatment record noted complaints of lower back pain with left leg radiculopathy.  No bladder or incontinence or motor deficit was reported.  Pain level was low with continuous exacerbations and increase with activity.

A September 2010 VA treatment records reflects that the Veteran underwent an anterior cervical discectomy fusion.  The Board notes that the Veteran is not service-connected for a cervical spine (neck) condition. 

A June 2014 VA treatment record noted that the Veteran could not move his feet due to back pain.

In August 2014, the Veteran reported he has not been feeling well.  He spoke about his diabetes and back pain for most of the session.  He was frustrated with his level of pain and disability.  He reported that he recently cut down the number of hours he was working due to his back pain, even though this will cause additional financial difficulty for him and his wife. 

A November 2014 VA treatment record noted that the Veteran had balance issues due to his back pain. 

A December 2014 VA treatment record noted the Veteran complained of burning pain in his back and left groin, upper leg for the past three days.  He stated that his back pain was "moving up" and that he was unable to sleep due to pain.  He indicated that Motrin helps a little with the pain.  He reported burning pain down his arms bilaterally, as well as bone pain in his hands.  

A December 2016 VA treatment record reflects the Veteran reported increased back pain.  Musculoskeletal joints had good range of motion, mild pain on palpitation over L2-L4.  There was no spine deformity.  The Veteran had a slow gait and mild tenderness over sternum on palpitation. 

The Veteran is in receipt of 40 percent for his lumbar spine disability; however, the VA treatment records and VA examination report do not indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, although the Veteran has IVDS, there was no indication that the Veteran was prescribed bedrest by a physician or experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months, which is required for a 60 percent rating.

The Board further notes that the service-connected back disability is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent time during the claim period.

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for an increased rating for lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ii. Residuals of nasal fracture

The Veteran's residuals of nasal fracture is rated noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6502.  Under Diagnostic Code 6502, applicable to deviation of septum, nasal (traumatic only), a 10 percent rating is warranted for 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

For the following reasons, the criteria for a compensable rating have not been met.

In August 2008, the Veteran underwent VA examination.  The examiner noted that the Veteran had a deviated septum after fracturing his nose in service with his first operation in 1973.  The Veteran continued to have trouble breathing out of his nares and he had a second operation in 1982.  The Veteran reported that he still has trouble breathing and snores.  The examiner noted that the Veteran had a sleep study done in 1999 was diagnosed with sleep apnea and was issued a CPAP machine.  He also reported doing nasal saline washes, two times a week, which helped.  He used a post-nasal drip daily and used Flonase with partial relief.

On physical examination of the nose, the examiner noted a septal deviation to the right and bilateral nares were patent, and there was about a 50 percent reduction in the right naris.

An August 2009 VA treatment record reflects that the Veteran reported trouble breathing.  The physician noted a long history of nasal congestion and that he uses a CPAP and has phlegm every night.  He reported a sinus infection over a year ago.  Physical examination revealed inferior turbinate had dried nasal secretions and mild edematous.  Septum was straight, copious clear rhinorrhea, no pus, polyps, or masses were detected.  The clinician provided an assessment of obstructive sleep apnea and rhinorrhea, likely.

An October 2010 VA treatment record noted that the Veteran reported congested nose for the past three days.  He was diagnosed with an upper respiratory infection.

The evidence in this case reflects that the Veteran has not had 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and therefore is not entitled to an initial compensable rating for his nasal injury under Diagnostic Code 6502.  Here, the August 2008 VA examination report reflects that the Veteran experienced approximately 50 percent obstruction in the right nasal passage with no obstruction noted in the left nasal passage.  Furthermore, the VA treatment records also do not contain findings of 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Rather, they reflect that the Veteran had trouble breathing, which was attributed to his obstructive sleep apnea, and for which he is now service-connected for, and suffered from rhinorrhea or upper respiratory infections. 

The above evidence reflects that the Veteran has not had 50 percent obstruction of nasal passage on both sides or complete obstruction on one side under Diagnostic Code 6502.  The preponderance of the evidence is, therefore, against an initial compensable rating for residuals of nasal fracture and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria for residuals of nasal fracture.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

D.  Conclusion

For the foregoing reasons, a rating higher than 40 percent for lumbar spine disability and an initial compensable rating for residuals of nasal fracture are not warranted.  As the preponderance of the evidence is against any higher or separate ratings for these disabilities, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The Board has resolved reasonable doubt in the Veteran's favor in granting service connection for tinnitus, MDD, and OSA.  


ORDER

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted

Entitlement to service connection for MDD, claimed as secondary to service connection lumbar spine disability, is granted.

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected residuals of nasal fracture, is granted. 

Entitlement to a rating in excess of 40 percent for lumbar spine disability is denied. 

Entitlement to a compensable rating for residuals of nasal fracture is denied.




REMAND

The Veteran asserts that his bilateral hearing loss is related to exposure to loud noises during service and in the alternative that it was caused by his service-connected residuals of nasal fracture. 

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although no specific treatment for hearing loss was noted in the service treatment records, there is evidence of current bilateral hearing loss of somewhat uncertain nature and competent lay evidence of manifestations of symptoms of hearing loss during and since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, there is no opinion of record addressing the etiology of the Veteran's current hearing loss disability, to include whether the Veteran's bilateral hearing loss was caused or aggravated by his service-connected residuals of nasal fracture.  See Allen v. Brown, 7 Vet. App. 439 (1995) (secondary service connection warranted where a service-connected disability aggravates another disability).   Consequently, a remand is warranted for a VA examination to address the etiology of the Veteran's bilateral hearing loss.  See McLendon, 20 Vet. App. at 83.

As noted above, the issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A June 2016 private opinion indicates that the Veteran's lumbar spine disability and now service-connected MDD prevents the Veteran from maintaining substantially gainful employment.  Here, there is some evidence of unemployability due to the Veteran's lumbar spine disability and his now service connected MDD, thus, the issue of entitlement to a TDIU has been raised.  As the Board has granted service connection for MDD, OSA, and tinnitus in the decision above, and remanded the issues of an extraschedular rating for lumbar spine disability, as the assignment of evaluations and adjudication of the claim may impact the issue of a TDIU, the issue of a TDIU should be adjudicated in the first instance by the AOJ. 

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

The above evidence reflects that the Veteran's lumbar spine disability could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his lumbar spine disability should be referred to the Under Secretary for Benefits or the Director of Compensation Service.  In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  As that issue has been raised by the evidence of record, it should be considered by the Under Secretary or Director upon referral. 
Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  After undertaking any appropriate development, to include providing the Veteran with the TDIU application form (VA Form 21-8940) and implementing the Board's grants of service connection, adjudicate the issue of entitlement to a TDIU if the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  If not, refer the issue of entitlement to a TDIU to the Director of Compensation Service. 

2.  If TDIU is not granted on a schedular basis, refer the claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the lumbar spine disability, to include based on the collective impact of multiple disabilities, to the Director of Compensation Service.

3.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should indicate (a) whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss had its onset during service or was otherwise causally or etiologically related to service, to include exposure to acoustic trauma, and (b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of nasal fracture caused or aggravated his bilateral hearing loss disability. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion

4.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


